FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50559

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02147-DMS

 v.
                                                 MEMORANDUM*
MARIO REYES-CALDERON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Mario Reyes-Calderon appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Reyes-Calderon’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Reyes-Calderon the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Reyes-Calderon waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                   14-50559